Case 0:20-cv-60214-WPD Document 14 Entered on FLSD Docket 03/10/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   OJ COMMERCE LLC,                            )    Case No. 20-60214-CIV-DIMITROULEAS
            Plaintiff,                         )
   -vs-                                        )
                                               )
   BEAZLEY USA SERVICES, INC.                  )
               Defendant                       )
   _______________________________             )



                                  JOINT SCHEDULING REPORT

         Plaintiff, OJ COMMERCE, LLC and Defendant BEAZLEY USA SERVICES, INC hereby

  jointly file this scheduling report, pursuant to this Court’s order issued on February 3, 2020, and

  S.D. Fla. L.R. 16.1(b).

                A. the likelihood of settlement

         The parties have previously engaged in settlement conversations, but could not reach a

  settlement.

                B. the likelihood of appearance in the action of additional parties

         It is unlikely that other parties will appear in this action.

                C. Discovery schedule

         The parties have selected this case to be an a relatively non-complex case requiring only

  one (1) to three (3) days of trial. Discovery and pretrial deadlines are attached herein as Attachment

  A.

                D. proposals for the formulation and simplification of issues, including the
                   elimination of frivolous claims or defenses, and the number and timing of
                   motions for summary judgment or partial summary judgment

         At this time, the parties do not have any proposals for the formulation and simplification

                                              Page # 1 of 5
Case 0:20-cv-60214-WPD Document 14 Entered on FLSD Docket 03/10/2020 Page 2 of 5



  of any issues. As the case progresses, the parties will, if appropriate, in good faith, confer to discuss

  proposals for the formulation and simplification of issues in this case

                E. the necessity or desirability of amendments to the pleadings

          At this time, the parties do not have any reason to believe an amendment will be necessary.

                F. the possibility of obtaining admissions of fact and of documents, electronically
                   stored information or things which will avoid unnecessary proof, stipulations
                   regarding authenticity of documents, electronically stored information or
                   things, and the need for advance rulings from the Court on admissibility of
                   evidence and suggestions for the avoidance of unnecessary proof and of
                   cumulative evidence

          The parties will work together to obtain admissions and stipulations that will avoid

  unnecessary proof and presentation of cumulative evidence at trial.


                G. suggestions on the advisability of referring matters to a Magistrate Judge or
                   master

          The parties do not consent to trial by the Magistrate Judge, nor to the disposition of

  dispositive pre-trial motions, except for matters of discovery, by a Magistrate Judge or master.

                H. a    preliminary      estimate      of     the     time     required       for     trial

          The parties believe this matter will require 1-3 days of trial.

                I. requested date or dates for conferences before trial, a final pretrial conference,
                   and trial;

          The parties request that the calendar call be scheduled for [JANUARY (confirm date with

  judge chambers)], 2021 and that trial be scheduled to commence for the two week period

  commencing on [JANUARY (confirm date with judge chambers)], 2021. Plaintiff has requested a

  jury trial.


                J. any issues about disclosure, discovery, or preservation of electronically stored
                   information, including the form or forms in which it should be produced
                                             Page # 2 of 5
Case 0:20-cv-60214-WPD Document 14 Entered on FLSD Docket 03/10/2020 Page 3 of 5



                 claims of privilege or of protection as trial-preparation materials, including --
                 if the parties agree on a procedure to assert those claims after production --
                 whether to ask the court to include their agreement in an order under Federal
                 Rule of Evidence 502; and when the parties have agreed to use the ESI
                 Checklist available on the Court’s website (www.flsd.uscourts.gov), matters
                 enumerated on the ESI Checklist

         At this time, the parties are not aware of the need for advance rulings from the Court on

  the admissibility of evidence and do not currently have an agreement regarding admissions of fact

  or stipulations regarding production of documents, Electronically Stored Information (“ESI”), or

  things or the authenticity of the same. The parties will endeavor to agree and enter into factual and

  evidentiary stipulations to the extent possible to avoid unnecessary proof at trial, and will work

  cooperatively to facilitate the exchange of ESI and the filing of an ESI stipulation to govern ESI

  discovery. The parties agree to the use of the ESI Checklist available on this Court’s website for

  all matters enumerated therein.

             K. any other information that might be helpful to the Court in setting the case for
                status or pretrial conference.

         At this time, the parties are unaware of any other information that might be helpful to the

  Court in setting the case for status or pretrial conference.


  Respectfully submitted,

  Shlomo Y. Hecht, P.A.
  3076 N Commerce Parkway
  Miramar, FL 33025
  Phone: 954-861-0025

  By: /s/ Shlomo Y Hecht
  Florida State Bar No.: 127144
  Email: sam@hechtlawpa.com
  Attorney for Plaintiff OJ COMMERCE, LLC

  and
                                              Page # 3 of 5
Case 0:20-cv-60214-WPD Document 14 Entered on FLSD Docket 03/10/2020 Page 4 of 5




  WILEY REIN LLP
  1776 K Street, NW
  Washington, D.C. 20006
  (202) 719-7000

  By: /s/ Charles C. Lemley
  Florida Bar No. 00163
  clemley@wiley.law
  Counsel for Defendant Beazley USA Services, Inc.




                                         Page # 4 of 5
Case 0:20-cv-60214-WPD Document 14 Entered on FLSD Docket 03/10/2020 Page 5 of 5



                                        ATTACHMENT A

     1. March 1, 2020. Selection of mediator.

     2. June 1, 2020. The parties shall file all motions to amend pleadings or to join parties.

     3. September 1, 2020. The parties shall exchange expert witness summaries or reports.

     4. September 15, 2020. The parties shall exchange rebuttal expert witness summaries or

        reports.

     5. November 1, 2020. All discovery, including expert discovery, shall be completed

     6. November 15, 2020. The parties must have completed mediation and filed a mediation

        report

     7. December 1, 2020. The parties shall file all pre-trial motions, including motions for

        summary judgment, and Daubert motions.

     8. December 15, 2020. The parties shall submit a joint pre-trial stipulation, proposed jury

        instructions and verdict form, or proposed findings of fact and conclusions of law, as

        applicable, and shall file any motions in limine (other than Daubert motions)




                                            Page # 5 of 5
